Matter of Michael T.J.K. (Alicia R.) (2019 NY Slip Op 00380)





Matter of Michael T.J.K. (Alicia R.)


2019 NY Slip Op 00380


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Friedman, J.P., Kapnick, Gesmer, Oing, Moulton, JJ.


8152

[*1]In re Michael T.J.K., A Dependent Child Under the Age of Eighteen Years, etc., Alicia R., Respondent Appellant, Sheltering Arms Children & Family Services, Petitioner-Respondent.


The Bronx Defenders, Bronx (Saul Zipkin of counsel), for appellant.
Dawn M. Shammas, New York, for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Linda Tally, J.), entered on or about June 13, 2017, which, upon a finding of abandonment, terminated respondent mother's parental rights to the subject child and transferred custody of the child to the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence that respondent had no contact with the child or the agency during the six months preceding the filing of the petition raised a presumption that she had abandoned the child, which she failed to rebut (Social Services Law § 384-b[5][a]; Matter of Julius P., 63 NY2d 477, 481 [1984]). Respondent's assertions that she did not know the child's whereabouts, and her single attempt to contact a prior agency involved in the child's case, were insufficient to establish diligent efforts to locate the child, and there is no evidence that the agency discouraged or prevented her from making contact with her son (Matter of Stefanie Judith N., 27 AD3d 403, 403 [1st Dept 2006]; see Matter of Anthony M., 195 AD2d 315, 316 [1st Dept 1993]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK